DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental amendment filed on 13 June 2022 is hereby entered and considered.

Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10269457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for providing an interactive discussion platform for a scientific research article, the method comprising: 
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium; 
processing the at least one entry to determine a value of the scientific research article, the value associated with the scientific research article being provided to one or more users via the interactive graphical user interface of the mobile client device and the value of the scientific research article being based on one or more of an analysis including use of a data mining algorithm of an interactive discussion, popularity of the scientific research article, evaluation of the scientific research article, or marketing opportunities of the scientific research article; 
extracting relevant information about the scientific research article via a program from the scientific research article and the at least one entry; and 
providing an update based on the at least one entry to the one or more users via the interactive graphical user interface of the mobile client device, the update including one or more discussions in at least one topic of interest about the scientific research article.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because these steps cover steps that are traditionally performed by people (without or without the aid of a computer), and has been found to be directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, such as sharing an article with a group of users and receiving comments) (MPEP § 2106.04(a)(2)(II).

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “providing an interactive discussion platform for a scientific research article”, “presenting the scientific research article to an online resource”, “creating at least one public medium associated with the scientific research article”, “generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium”, “receiving, via the at least one public medium, at least one entry related to the scientific research article”, “displaying the at least one entry via the at least one public medium”, “displaying the at least one entry via the at least one public medium”, and “via the interactive graphical user interface of the mobile client device”,
 nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the “via the interactive graphical user interface of the mobile client device” language, “processing” in the context of the claim encompasses the user manually determining the value of a scientific research article in their mind.
	Similarly, “extracting” in the context of the claim encompasses the user manually looking at the research article and thinking about the data in their mind.
	Similarly, but for the “via the interactive graphical user interface of the mobile client device” language, “providing” in the context of the claim encompasses users notifying each other of their comments of interest. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium;
via the interactive graphical user interface of the mobile client device.

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The “providing an interactive discussion platform for a scientific research article” is recited at a high level of generality without any specific details about how the interactive discussion platform would be provided (i.e. as a generic processor performing a generic computer function of providing messages between users). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
For example, the Specification as originally filed on 12 March 2019 discloses (page 23 paragraph 0068, emphasis added):
[0068] It is noteworthy that any hardware platform suitable for performing the processing described herein is suitable for use with the embodiments provided herein.

Similar disclosure is provided in the Specification as filed in parent application 14251477 on 11 April 2014.
Based on this disclosure, any hardware platform may be used by the claimed invention, and such disclosure would include generic computers.
Similarly, the “presenting the scientific research article to an online resource” is also recited at a high level of generality without any specific details about how the online resource would be implemented by anything other a generic computer.
The Specification as originally filed provides examples of the online resource, including a discussion forum or journal club (page 11 paragraph 0025), and a Web site or portal (page 16 paragraph 0041). Similar disclosure is provided in the Specification as originally filed in parent application 1425147 (page 10 paragraph 0025, page 15 paragraph 0041).
Therefore, at best the online resource generally links the abstract idea to a particular technological environment or field of use.
Similarly, “creating at least one public medium associated with the scientific research article”, “receiving, via the at least one public medium, at least one entry related to the scientific research article”, and “displaying the at least one entry via the at least one public medium” is recited at a high level of generality without any specific details about how the public medium would be used to specifically process at any data. At best, such medium would be implemented by a generic computer performing generic computer functions of providing a message exchange.
The Specification as originally filed provides examples of the public medium, including a discussion page on a discussion forum, a journal club discussion, a poll, a chat, and so forth (page 16 paragraph 0042).
Similar disclosure is provided in the Specification as originally filed in parent application 1425147 (page 15 paragraph 0042).
Therefore, at best the public medium generally links the abstract idea to a particular technological environment or field of use.
Similarly, the “generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium” and “via the interactive graphical user interface of the mobile client device” has been recited at a high level of generality without any specific details about how the graphical user interface or mobile device would be used to specifically processed at any data. At best, computer arrangement would be implemented by a generic computer performing generic computer functions of providing a message exchange.
The Specification as originally filed describes a typical graphical user interface (GUI) and numerous examples of generic mobile client devices (originally filed on 12 March 2019 page 10-11 paragraph 0024, filed on 11 April 2014 in parent application 124251477 page 9-10 paragraph 0024)..
Similar disclosure is provided in the Specification as originally filed in parent application 1425147 (page 9-10 paragraph 0024).
Therefore, at best the GUI and mobile device generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: method for providing an interactive discussion platform for a scientific research article, the method comprising: presenting the scientific research article to an online resource, creating at least one public medium associated with the scientific research article, generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium, receiving, via the at least one public medium, at least one entry related to the scientific research article, displaying the at least one entry via the at least one public medium, via the interactive graphical user interface of the mobile client device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 2: this claim further recites (emphasis added):
wherein the at least one public medium includes a journal club and the at least one entry includes a video associated with the journal club.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites particular aspects of associating a video with a journal club, which could involve a user watching a video and then thinking about the journal club but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	The claim further recites a video. When read in light of the Specification as originally file, this limitation would involve mere data storage of a video in a manner that would amount a generic computer at a high level of generality (i.e. a computer invoked as a tool to perform generic computer functions, such storing a video as data) such that they amount to nothing more than mere instructions to apply the exception using a generic computer component, either individually or as ordered combination.
Step 2B:
Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 3: this claim further recites (emphasis added):
wherein the at least one public medium includes a discussion forum and the at least one entry includes a comment associated with the discussion forum.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
This claim depends on claim 1, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
	This claim recites the additional element of a comment in a discussion forum.
	The claim, when read in light of the Specification as originally filed, would amount to generally linking the abstract idea to a particular technological environment of commenting in a discussion forum, either individually or as ordered combinations.
	The claim is directed towards an abstract concept.
Step 2B:
	Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 4: this claim further recites (emphasis added):
further comprising creating a social network including at least one social network member, the at least one entry being received from the at least one social network member.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
This claim depends on claim 1, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
	This claim recites the additional element of a member providing an entry to a social network.
	The claim amounts to an attempt to generally link the abstract concept to a particular technological environment, either individually or as ordered combinations. In this case, 
	The claim is directed towards an abstract concept.
Step 2B:
	Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 5: this claim further recites (emphasis added):
wherein the at least one social network member includes one or more of a researcher, a peer of the researcher, an author, an editor, and a reviewer.
Step 1:
	This claim depends on claim 4, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites the types of users who may submit comments, which is directed towards “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 6: this claim further recites (emphasis added):
further comprising aggregating the at least one entry with one or more further entries associated with one or more further presented scientific research articles.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites the aggregation of user comments, which is directed towards “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 7: this claim further recites (emphasis added):
further comprising analyzing the data, the analyzing the data including a determination of trends in research with regard to the data.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites how data may be analyzed in the mind to determine a trend but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 8: this claim further recites (emphasis added):
further comprising analyzing the data, the analyzing the data including one or more of natural language processing, manual analysis, keyword analysis, and big data analytics.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines the abstract idea embodied in the parent claim. In particular, this claim recites how different data analysis techniques may be implemented in the human mind (including manual analysis) but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 9: this claim further recites (emphasis added):
further comprising: based on the value, calculating a rating of the scientific research article in relation to other scientific research articles; and providing one or more scientific research articles based on the rating of each article.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites data may be analyzed in the human mind to determine a rating but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 10: this claim further recites (emphasis added):
based on the rating, generating a message associated with the one or more scientific research articles; and sending the message to one or more client devices.
Step 1:
	This claim depends on claim 1, and thus also recites a process.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites a user thinking about a message but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
This claim recites the additional element of sending the message to a client device.
When read in light of the Specification as originally filed, this limitation would include a generic computer recited at a high level of generality (i.e. a generic computer performing generic computer functions of receiving data). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer, either individually or as ordered combinations.
The claim is directed towards an abstract concept.
Step 2B:
Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 11: this claim recites (emphasis added):
A system for providing an interactive discussion platform for a scientific research article, the system comprising: 
a mobile client device; 
at least one processor; and 
a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: 
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
generating an interactive graphical user interface on the mobile client device, the interactive graphical user interface displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium; 
processing the at least one entry to determine a value of the scientific research article, the value associated with the scientific research article being provided to one or more users via the interactive graphical user interface of the mobile client device and the value of the scientific research article being based on one or more of an analysis of an interactive discussion, popularity of the scientific research article, evaluation of the scientific research article, or marketing opportunities of the scientific research article; 
extracting data from the scientific research article and the at least one entry; and 
providing periodic updates to the one or more users via the interactive graphical user interface of the mobile client device, the periodic updates including one or more discussions in at least one topic of interest.
Step 1:
The claim recites a system comprising a combination of concrete devices (a mobile client device, processor, memory), and therefore is a machine, which is a statutory category of invention.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting “providing an interactive discussion platform for a scientific research article”, “presenting the scientific research article to an online resource”, “creating at least one public medium associated with the scientific research article”, “generating an interactive graphical user interface on a mobile client device, the interactive graphical user interface displaying the at least one public medium”, “receiving, via the at least one public medium, at least one entry related to the scientific research article”, “displaying the at least one entry via the at least one public medium”, “displaying the at least one entry via the at least one public medium”, and “via the interactive graphical user interface of the mobile client device”,
 nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the “via the interactive graphical user interface of the mobile client device” language, “processing” in the context of the claim encompasses the user manually determining the value of a scientific research article in their mind.
	Similarly, “extracting” in the context of the claim encompasses the user manually looking at the research article and thinking about the data in their mind.
	Similarly, but for the “via the interactive graphical user interface of the mobile client device” language, “providing” in the context of the claim encompasses users notifying each other of their comments of interest. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Similarly, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by certain methods of organizing human activities without the aid of a computer, then it falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A system for providing an interactive discussion platform for a scientific research article, the system comprising: 
a mobile client device; 
at least one processor; and 
a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: 
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
generating an interactive graphical user interface on the mobile client device, the interactive graphical user interface displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium; 
via the interactive graphical user interface of the mobile client device.
The “providing an interactive discussion platform for a scientific research article” is recited at a high level of generality without any specific details about how the interactive discussion platform would be provided (i.e. as a generic processor performing a generic computer function of providing messages between users). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
For example, the Specification as originally filed on 12 March 2019 discloses (page 23 paragraph 0068, emphasis added):
[0068] It is noteworthy that any hardware platform suitable for performing the processing described herein is suitable for use with the embodiments provided herein.

Similar disclosure is provided in the Specification as filed in parent application 14251477 on 11 April 2014.
Based on this disclosure, any hardware platform may be used by the claimed invention, and such disclosure would include generic computers.
Regarding the mobile client device, as discussed above and incorporated herein, the Specification as originally filed discloses numerous examples of generic mobile client devices (originally filed on 12 March 2019 page 10-11 paragraph 0024, filed on 11 April 2014 in parent application 124251477 page 9-10 paragraph 0024).
Regarding the processor, the Specification as originally filed on 12 March 2019 page 13 paragraph 0032 discloses: “The processor 205 can include a programmable processor, such as a microcontroller, central processing unit (CPU), and so forth. In other embodiments, the processor 205 may include an application- specific integrated circuit (ASIC) or programmable logic array (PLA), such as a field programmable gate array (FPGA), designed to implement the functions performed by the system 200.” Similar disclosure is provided in the priority application’s Specification filed on 11 April 2014, page 12.
Accordingly, the recited processor is a generic computer invoked to perform the abstract idea, and at most amounts to merely linking the abstract concept to a particular technological environment.
Regarding the recited memory with instructions stored thereon, the Specification as originally filed on 12 March 2019 discloses that “any” memory chip, module, or cartridge may be used (page 23-24 paragraph 0068). The priority application’s also discloses similar memory devices (page 22-23 paragraph 0068 of the Specification as originally filed on 11 April 2014).
Therefore, the recited mobile client device, process, and memory amount to no more than generic computers recited with a high level of generality to implement the abstract concept. Furthermore, they may also be considered to be merely linking the abstract concept to a particular technological environment.
Regarding the remaining additional elements, these elements have been addressed with respect to claim 1 above, and incorporated herein, i.e. they amount to nothing more than mere instructions to perform the abstract concept, and generally linking the abstract concept to a particular technological environment.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: A system for providing an interactive discussion platform for a scientific research article, the system comprising: a mobile client device; at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: presenting the scientific research article to an online resource; creating at least one public medium associated with the scientific research article; generating an interactive graphical user interface on the mobile client device, the interactive graphical user interface displaying the at least one public medium; receiving, via the at least one public medium, at least one entry related to the scientific research article; displaying the at least one entry via the at least one public medium; via the interactive graphical user interface of the mobile client device; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 12: this claim further recites (emphasis added):
wherein the at least one public medium includes a journal club and the at least one entry includes a video associated with the journal club.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites particular aspects of associating a video with a journal club, which could involve a user watching a video and then thinking about the journal club but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	The claim further recites a video. When read in light of the Specification as originally file, this limitation would involve mere data storage of a video in a manner that would amount a generic computer at a high level of generality (i.e. a computer invoked as a tool to perform generic computer functions, such storing a video as data) such that they amount to nothing more than mere instructions to apply the exception using a generic computer component, either individually or as ordered combination.
Step 2B:
Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 13: this claim further recites (emphasis added):
wherein the at least one public medium includes a discussion forum and the at least one entry includes a comment associated with the discussion forum.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
This claim depends on claim 11, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
	This claim recites the additional element of a comment in a discussion forum.
	The claim, when read in light of the Specification as originally filed, would amount to generally linking the abstract idea to a particular technological environment of commenting in a discussion forum, either individually or as ordered combinations.
	The claim is directed towards an abstract concept.
Step 2B:
	Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 14: this claim further recites (emphasis added):
further comprising creating a social network including at least one social network member, the at least one entry being received from the at least one social network member.
Step 1:
	This claim depends on claim 1, and thus also recites a machine.
Step 2A Prong One:
This claim depends on claim 11, and would therefore be found to be directed towards an abstract idea, as discussed above with respect to the parent claim, and incorporated herein.
Step 2A Prong Two:
	This claim recites the additional element of a member providing an entry to a social network.
	The claim amounts to an attempt to generally link the abstract concept to a particular technological environment, either individually or as ordered combinations. In this case, the social network amount to nothing more than a way for user to communicate over a computer network, without specific recitation at how such a social network is implemented. Instead, traditional computer functions, such as messaging or email, would be considered to be a form of “social network” when used to communicate with users.
	The claim is directed towards an abstract concept.
Step 2B:
	Similarly, the additional elements recited in this claim do not provide significantly more, as discussed above with respect to the analysis of this claim under Step 2A Prong Two, and incorporated herein.
	The claim is not patent eligible.

Claim 15: this claim further recites (emphasis added):
wherein the at least one social network member includes one or more of a researcher, a peer of the researcher, an author, an editor, and a reviewer.
Step 1:
	This claim depends on claim 14, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites the types of users who may submit comments without any specific limitation to the underlying computer system, which is directed towards “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 16: this claim further recites (emphasis added):
further comprising aggregating the at least one entry with one or more further entries associated with one or more further presented scientific research articles.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines the abstract idea embodied in the parent claim. In particular, this claim recites the aggregation of user comments, which is directed towards “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 17: this claim further recites (emphasis added):
further comprising analyzing the data, the analyzing the data including a determination of trends in research with regard to the data.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines the abstract idea embodied in the parent claim. In particular, this claim recites how data may be analyzed in the mind to determine a trend but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 18: this claim further recites (emphasis added):
further comprising analyzing the data, the analyzing the data including one or more of natural language processing, manual analysis, keyword analysis, and big data analytics.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites how different data analysis techniques may be implemented in the human mind (including manual analysis) but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 19: this claim further recites (emphasis added):
further comprising: based on the value, calculating a rating of the scientific research article in relation to other scientific research articles; and providing one or more scientific research articles based on the rating of each article.
Step 1:
	This claim depends on claim 11, and thus also recites a machine.
Step 2A Prong One:
	The highlighted portion recites additional subject matter which further narrows or defines
the abstract idea embodied in the parent claim. In particular, this claim recites data may be analyzed in the human mind to determine a rating but for recitation of generic computer components. Accordingly, this claim recites an abstract idea.
Step 2A Prong Two:
	This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide any practical application, as discussed above with respect to the parent claim, and incorporated herein.
Step 2B:
This claim recites no additional elements beyond what was previously recited in the parent claim, and therefore would not provide significantly more, as discussed above with respect to the parent claim, and incorporated herein.
The claim is not patent eligible.

Claim 20: this claim recites (emphasis added):
A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing an interactive discussion platform for a scientific research article, the method comprising: 
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium; 
processing the at least one entry to determine a value of the scientific research article, the value associated with the scientific research article being provided to one or more users and the value of the scientific research article being based on one or more of an analysis of an interactive discussion, popularity of the scientific research article, evaluation of the scientific research article, or marketing opportunities of the scientific research article; 
extracting data from the scientific research article and the at least one entry; and 
providing periodic updates to the one or more users, the periodic updates including one or more discussions in at least one topic of interest.
Step 1:
	The claim recites a non-transitory computer readable medium. Thus, the claim as a whole falls within one or more statutory categories. i.e. a manufacture.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	That is, other than reciting “A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing an interactive discussion platform for a scientific research article”, “presenting the scientific research article to an online resource;” “creating at least one public medium associated with the scientific research article;” “displaying the at least one public medium;” “receiving, via the at least one public medium, at least one entry related to the scientific research article;” “displaying the at least one entry via the at least one public medium;”, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the “non-transitory computer readable medium” language, “processing” in the context of the claim encompasses the user manually determining the value of a scientific research article in their mind.
	Similarly, “extracting” in the context of the claim encompasses the user manually looking at the research article and thinking about the data in their mind, but for the computer readable medium (CRM) language.
	Similarly, but for the CRM language, “providing” in the context of the claim encompasses users notifying each other of their comments of interest. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Similarly, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by certain methods of organizing human activities without the aid of a computer, then it falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing an interactive discussion platform for a scientific research article, the method comprising: 
presenting the scientific research article to an online resource; 
creating at least one public medium associated with the scientific research article; 
displaying the at least one public medium; 
receiving, via the at least one public medium, at least one entry related to the scientific research article; 
displaying the at least one entry via the at least one public medium. 
Regarding the CRM, the Specification as originally filed on 12 March 2019 discloses “any” medium or media (page 23 paragraph 0068, also Specification of priority application 14251477 filed on 11 April 2014, page 22 paragraph 0068). This disclosure amounts to a generic CRM for use with a generic computer recited with a high level of generality to implement the abstract concept.
The “presenting the scientific research article to an online resource” is recited at a high level of generality without any specific details about how the article would be provided (i.e. as a generic processor performing a generic computer function of providing messages between users and Web sites). Accordingly, this limitation amounts to no more than mere instructions to apply the exception using a generic computer component.
For example, the Specification as originally filed on 12 March 2019 discloses (page 23 paragraph 0068, emphasis added):
[0068] It is noteworthy that any hardware platform suitable for performing the processing described herein is suitable for use with the embodiments provided herein.

Similar disclosure is provided in the Specification as filed in parent application 14251477 on 11 April 2014 (page 22 paragraph 0068).
Based on this disclosure, any hardware platform may be used by the claimed invention, and such disclosure would include generic computers.
The Specification as originally filed provides examples of the online resource, including a discussion forum or journal club (page 11 paragraph 0025), and a Web site or portal (page 16 paragraph 0041). Similar disclosure is provided in the Specification as originally filed in parent application 1425147 (page 10 paragraph 0025, page 15 paragraph 0041).
Therefore, at best the online resource generally links the abstract idea to a particular technological environment or field of use.
Similarly, “creating at least one public medium associated with the scientific research article”, “displaying the at least one public medium”, “receiving, via the at least one public medium, at least one entry related to the scientific research article,” and “displaying the at least one entry via the at least one public medium” is recited at a high level of generality without any specific details about how the public medium would be used to specifically process at any data. At best, such medium would be implemented by a generic computer performing generic computer functions of providing a message exchange.
The Specification as originally filed provides examples of the public medium, including a discussion page on a discussion forum, a journal club discussion, a poll, a chat, and so forth (page 16 paragraph 0042).
Similar disclosure is provided in the Specification as originally filed in parent application 1425147 (page 15 paragraph 0042).
Therefore, at best the public medium generally links the abstract idea to a particular technological environment or field of use.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing an interactive discussion platform for a scientific research article, the method comprising:  presenting the scientific research article to an online resource; creating at least one public medium associated with the scientific research article; displaying the at least one public medium; receiving, via the at least one public medium, at least one entry related to the scientific research article; displaying the at least one entry via the at least one public medium; amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the abstract idea to a particular technological environment. Mere instructions to apply an exception and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reddit (/r/science, 2011, previously mailed on 27 August 2021).

Claim 1: reddit teaches:
A method for providing an interactive discussion platform for a scientific research article (page 1 illustrating discussion platform r/science for discussion related to scientific research articles, “/r/science is for recent scientific research, science news and discoveries, reviews, or critical response to studies”), the method comprising: 
presenting the scientific research article to an online resource (page 1 line 1 illustrating presenting research article to the reddit interface [considered to be a form of “online resource]); 
creating at least one public medium associated with the scientific research article (page 1 line illustrating a discussion thread 1 related with the research article); 
generating an interactive graphical user interface on a mobile client device (page 3 label tools – mobile illustrating providing mobile view of reddit for viewing on a mobile device), the interactive graphical user interface displaying the at least one public medium (page 1 line 1 illustrating displaying discussion thread 1, page 4 illustrating the discussion thread 1); 
receiving, via the at least one public medium, at least one entry related to the scientific research article (page 4 label upvote/downvote buttons illustrating allowing users to upvote or downvote a comment in the thread [reads on “entry” related to the research article]); 
displaying the at least one entry via the at least one public medium (page 4 illustrating upvotes for each comment); 
processing the at least one entry to determine a value of the scientific research article (page 1 thread 1 illustrating the number of upvotes for the research article), the value associated with the scientific research article being provided to one or more users via the interactive graphical user interface of the mobile client device (page 4 upvote/downvote button allowing users to upvote or downvote the comments associated with the research article) and the value of the scientific research article being based on one or more of an analysis including use of a data mining algorithm of an interactive discussion (page 1 line 1 with a score of 491 based on an “analysis” of the associated thread, considered to be a form of “data mining”]), popularity of the scientific research article (page 1 line 1 illustrating research articles sorted by “what’s hot” [considered to be a form of “popularity”]), evaluation of the scientific research article (page 1 line 1 with a score of 491 based on the user’s upvoting the research article), or marketing opportunities of the scientific research article (page 3 label about – advertise illustrating advertising on the /r/science sub); 
extracting relevant information from the scientific research article via a program from the scientific research article and the at least one entry (page 1 line illustrating processing user upvotes based on the scientific article with a server [considered to be a computer running a “program”]); and 
providing an update based on the at least one entry to the one or more users via the interactive graphical user interface of the mobile client device, the update including one or more discussions in at least one topic of interest about the scientific research article (page 1 line 1 illustrating providing threads with time entry of scientific article submission [“submitted 4 hours ago”] and providing the user ability to click on the tile of the thread and be taken to the discussion thread associated with the scientific article on page 4).

Claim 2: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one public medium includes a journal club (page 1 right column illustrating the /r/science sub [considered to be a form of “journal club”]) and the at least one entry includes a video associated with the journal club (page 1 right column third bullet point from bottom illustrating video submissions).

Claim 3: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one public medium includes a discussion forum and the at least one entry includes a comment associated with the discussion forum (page 4 illustrating a thread wherein users may submit comments).

Claim 4: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising creating a social network including at least one social network member, the at least one entry being received from the at least one social network member (page 4 illustrating reddit members [considered to be a form of “social network”] and allowing reddit members to submit comments on the research article).

Claim 5: reddit teaches:
The method of claim 4 (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one social network member includes one or more of a researcher (page 1 right column third bullet point illustrating redditors with expertise [considered to be a form of “researcher”), a peer of the researcher (page 1 right column third bullet point illustrating redditors with expertise [considered to be a form of “peer” because of the redditor’s expertise), an author (page 4 illustrating redditor being authors of their own comments), an editor (page 1 right column illustrating moderators with ability to remove materials and re-arrange contents [considered to be an “editor]), and a reviewer (page 1 right column third bullet point illustrating redditors with expertise fact-checking the summary of research articles [considered to be a form of “reviewer”).

Claim 6: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising aggregating the at least one entry with one or more further entries associated with one or more further presented scientific research articles (page 1 illustrating aggregating scores for a plurality of research articles for presentation on single Web page).

Claim 7: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising analyzing the data, the analyzing the data including a determination of trends in research with regard to the data (page 1 illustrating determining the redditors’ interest in a particular scientific article by aggregating the total upvotes [considered to be a form of “trend”]).

Claim 8: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising analyzing the data, the analyzing the data including one or more of natural language processing (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), manual analysis (page 2 right column first bullet point illustrating manual review of comments by moderators), keyword analysis (page 2 right column first bullet point illustrating reviewing comments for hateful and offensive language), and big data analytics (page 1 illustrating aggregating upvotes for a plurality of research articles [considered to be a form of “big data”]).

Claim 9: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising: based on the value, calculating a rating of the scientific research article in relation to other scientific research articles (page 1 illustrating thread 1 with a score of 491); and providing one or more scientific research articles based on the rating of each article (page 1 illustrating providing threads based on “what’s hot” [considered to be based on the rating of the discussions related to the research article).

Claim 10: reddit teaches:
The method of claim 1 (as discussed above and incorporated herein).
reddit further teaches:
further comprising: based on the rating, generating a message associated with the one or more scientific research articles (page 1 line 1 illustrating generating a score of 491); and sending the message to one or more client devices (page 1 illustrating providing display to the user’s device).

	Claim 11: reddit teaches:
A system (page 1 illustrating an online Web site with associated server system) for providing an interactive discussion platform for a scientific research article (page 1 illustrating discussion platform r/science for discussion related to scientific research articles, “/r/science is for recent scientific research, science news and discoveries, reviews, or critical response to studies”), the system comprising: 
a mobile client device (page 3 label tools – mobile illustrating providing mobile view of reddit for viewing on a mobile device); 
at least one processor (page 1 illustrating a processor deployed on the Web to serve the Web site); and 
a memory storing processor-executable instructions (page 1 illustrating a memory portion of the Web server used to instruct the server processor to perform the functions of a Web server), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: 
presenting the scientific research article to an online resource (page 1 line 1 illustrating presenting research article to the reddit interface [considered to be a form of “online resource]); 
creating at least one public medium associated with the scientific research article (page 1 line illustrating a discussion thread 1 related with the research article); 
generating an interactive graphical user interface on the mobile client device (page 1 illustrating an interactive Web page for the user to click on [considered to be a form of “GUI”], page 3 label tools – mobile illustrating providing mobile view of reddit for viewing on a mobile device), the interactive graphical user interface displaying the at least one public medium (page 1 line 1 illustrating displaying discussion thread 1, page 4 illustrating the discussion thread 1); 
receiving, via the at least one public medium, at least one entry related to the scientific research article (page 4 label upvote/downvote buttons illustrating allowing users to upvote or downvote a comment in the thread [reads on “entry” related to the research article]); 
displaying the at least one entry via the at least one public medium (page 4 illustrating upvotes for each comment); 
processing the at least one entry to determine a value of the scientific research article (page 1 thread 1 illustrating the number of upvotes for the research article), the value associated with the scientific research article being provided to one or more users via the interactive graphical user interface of the mobile client device (page 4 upvote/downvote button allowing users to upvote or downvote the comments associated with the research article) and the value of the scientific research article being based on one or more of an analysis of an interactive discussion (page 1 line 1 with a score of 491 based on an “analysis” of the associated thread), popularity of the scientific research article (page 1 line 1 illustrating research articles sorted by “what’s hot” [considered to be a form of “popularity”]), evaluation of the scientific research article (page 1 line 1 with a score of 491 based on the user’s upvoting the research article), or marketing opportunities of the scientific research article (page 3 label about – advertise illustrating advertising on the /r/science sub); 
extracting data from the scientific research article and the at least one entry (page 1 line illustrating processing user upvotes based on the scientific article); and 
providing periodic updates to the one or more users via the interactive graphical user interface of the mobile client device, the periodic updates including one or more discussions in at least one topic of interest (page 1 line 1 illustrating providing threads with time entry of scientific article submission [“submitted 4 hours ago”] and providing the user ability to click on the tile of the thread and be taken to the discussion thread associated with the scientific article on page 4).

	Claim 12: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one public medium includes a journal club (page 1 right column illustrating the /r/science sub [considered to be a form of “journal club”]) and the at least one entry includes a video associated with the journal club (page 1 right column third bullet point from bottom illustrating video submissions).

Claim 13: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one public medium includes a discussion forum and the at least one entry includes a comment associated with the discussion forum (page 4 illustrating a thread wherein users may submit comments).

Claim 14: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
further comprising creating a social network including at least one social network member, the at least one entry being received from the at least one social network member (page 4 illustrating reddit members [considered to be a form of “social network”] and allowing reddit members to submit comments on the research article).

Claim 15: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
wherein the at least one social network member includes one or more of a researcher (page 1 right column third bullet point illustrating redditors with expertise [considered to be a form of “researcher”), a peer of the researcher (page 1 right column third bullet point illustrating redditors with expertise [considered to be a form of “peer” because of the redditor’s expertise), an author (page 4 illustrating redditor being authors of their own comments), an editor (page 1 right column illustrating moderators with ability to remove materials and re-arrange contents [considered to be an “editor]), and a reviewer (page 1 right column third bullet point illustrating redditors with expertise fact-checking the summary of research articles [considered to be a form of “reviewer”).

Claim 16: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
further comprising aggregating the at least one entry with one or more further entries associated with one or more further presented scientific research articles (page 1 illustrating aggregating scores for a plurality of research articles for presentation on single Web page).

Claim 17: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
further comprising analyzing the data, the analyzing the data including a determination of trends in research with regard to the data (page 1 illustrating determining the redditors’ interest in a particular scientific article by aggregating the total upvotes [considered to be a form of “trend”]).

Claim 18: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
further comprising analyzing the data, the analyzing the data including one or more of natural language processing (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), manual analysis (page 2 right column first bullet point illustrating manual review of comments by moderators), keyword analysis (page 2 right column first bullet point illustrating reviewing comments for hateful and offensive language), and big data analytics (page 1 illustrating aggregating upvotes for a plurality of research articles [considered to be a form of “big data”]). 

Claim 19: reddit teaches: 
The system as recited in claim 11, (as discussed above and incorporated herein).
reddit further teaches:
based on the value, calculating a rating of the scientific research article in relation to other scientific research articles; and providing one or more scientific research articles based on the rating of each article (page 1 illustrating thread 1 with a score of 491); and providing one or more scientific research articles based on the rating of each article (page 1 illustrating providing threads based on “what’s hot” [considered to be based on the rating of the discussions related to the research article).

Claim 20: reddit teaches:
A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor (page 1 illustrating a Web server with instructions stored thereon to perform the functions of a Web server) to perform a method for providing an interactive discussion platform for a scientific research article (page 1 illustrating discussion platform r/science for discussion related to scientific research articles, “/r/science is for recent scientific research, science news and discoveries, reviews, or critical response to studies”), the method comprising: 
presenting the scientific research article to an online resource (page 1 line 1 illustrating presenting research article to the reddit interface [considered to be a form of “online resource]);
creating at least one public medium associated with the scientific research article (page 1 line illustrating a discussion thread 1 related with the research article); 
displaying the at least one public medium (page 1 illustrating displaying the discussion forum on the Web site); 
receiving, via the at least one public medium, at least one entry related to the scientific research article(page 4 label upvote/downvote buttons illustrating allowing users to upvote or downvote a comment in the thread [reads on “entry” related to the research article]);  
displaying the at least one entry via the at least one public medium (page 4 illustrating upvotes for each comment); 
processing the at least one entry to determine a value of the scientific research article (page 1 thread 1 illustrating the number of upvotes for the research article), the value associated with the scientific research article being provided to one or more users (page 4 upvote/downvote button allowing users to upvote or downvote the comments associated with the research article) and the value of the scientific research article being based on one or more of an analysis of an interactive discussion (page 1 line 1 with a score of 491 based on an “analysis” of the associated thread), popularity of the scientific research article (page 1 line 1 illustrating research articles sorted by “what’s hot” [considered to be a form of “popularity”]), evaluation of the scientific research article (page 1 line 1 with a score of 491 based on the user’s upvoting the research article), or marketing opportunities of the scientific research article (page 3 label about – advertise illustrating advertising on the /r/science sub);
extracting data from the scientific research article and the at least one entry (page 1 line illustrating processing user upvotes based on the scientific article); and 
providing periodic updates to the one or more users, the periodic updates including one or more discussions in at least one topic of interest (page 1 line 1 illustrating providing threads with time entry of scientific article submission [“submitted 4 hours ago”] and providing the user ability to click on the tile of the thread and be taken to the discussion thread associated with the scientific article on page 4).

Response to Arguments
In the Remarks filed on 25 February 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

	On page 41 Applicant argue eligibility based on a parent application.
	Since the facts turn on the individual fact pattern specific to each case, each case is considered on its own merits.
	In the instant case, the analysis has been performed above, and incorporated herein.

	On page 42 Applicant argues that the claims do not recite an abstract concept.
	The argued limitations merely recite a generic computer in its known and generic capacity to implement the abstract concept, as discussed above and incorporated herein.

	On page 53-55 Applicant argues that the applied art fails to disclose various limitations.
	The newly added limitations have been fully addressed above, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stefik (20090100043) discloses community-based review of articles (page 4 paragraph 0053).
	Stefik (20100191741) discloses reddit user page (Figure 9).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626